MEMORANDUM OF UNDERSTANDING

JOINT VENTURE

 

This Memorandum of Understanding outlines the terms and conditions of a joint
venture to be operated as a limited liability company (the "Joint Venture")
organized and operated in Florida between Ready Made Inc. (RM), a Florida
corporation and Alkame Holdings (ALKM), a Nevada company.

 

This Term Sheet is an expression of intention. No legally binding obligations
will be created, implied, or inferred until documents in final form are executed
and delivered by the parties. Without limiting the generality of the foregoing,
it is the parties' intent that, until that event, no agreement shall exist among
them and there shall be no obligations whatsoever based on such things as parole
evidence, extended negotiations, "handshakes," oral understandings, or courses
of conduct (including reliance and changes of position), except as provided
under "Non-Binding Terms; Confidentiality'' below.

 

I.Background and Key Terms:

 

Background:

RM holds certain intellectual property for, and has been developing, a single
use disposable baby bottle (the "RM IP'').

 

ALKM is seeking to diversify the product offerings of Alkame Holdings and add
revenue streams to its existing product lines. RM and ALKM are considering
combining their efforts and resources through a joint venture ("Joint Venture")
in order to:

 

Develop RM intellectual property of single use disposable baby bottles for
commercial uses in the US and International Markets, utilizing Alkame Water as
the base for formulations with formulas, among other applications for consumer
market products.

Contributions:

RM & ALKM will contribute IP, relationships and resources to the Joint Venture
pursuant to a license agreement (the "License").

 

ALKM will contribute capital to the Joint Venture as necessary to operate the
initial phases of the business pursuant to a budget approved by both parties.
The capital contributions will be issued to the N in the form of a note to be
paid back out of the company 's profitability and revenue. Both sides will work
together on getting the product viable, and eventually onto its own funding
sources.

License The License will be exclusive as to all fields of use, non-royalty
bearing, fully paid up and for an indefinite term based upon mutual agreement.
The Joint Venture will be responsible for the ongoing costs associated with the
upkeep of the business, patents, and other intellectual property protections
with respect to both RM and ALKM IP as it pertains to the joint venture. The
Licenses may be terminated by either side in the event of a failure of the Joint
Venture to meet its obligation and provide adequately for the commercialization
of the RM IP.

 

 

 

Management Fee: Employment agreements can be formulated, and a monthly/quarterly
stipend will be agreed upon for the initial period TBD in the definitive
agreement. Percentage Interests: ALKM and RM will be the sole members of the
Joint Venture and each member will have a fifty percent (50%) percentage
interest in the Joint Venture. Governance: Day-to-day operations of the Joint
Venture will be managed by RM. A board will be created for management of the
Joint Venture with 2 designees from RM and 2 designees from ALKM . A mutually
agreeable entity will be brought in from time to time as needed to resolve
deadlock in issues. Conversion into ALKM Stock RM will have the option, based
upon mutual agreement, to convert its interest in the Joint Venture into common
stock of ALKM. Upon an election to convert, an agreed third party appraiser will
determine the fair market value of the Joint Venture and the value of RM' s 50%
interest will be 50% of the determined fair market value. RM's interest in the
Joint Venture will then be converted into Shares based on the then Current
Market Value of the Shares. "Current Market Value" shall mean the following: (i)
if the Shares are listed on a national securities exchange which is recognized
as such by the United States Securities and Exchange Commission, "Current Market
Value" shall be the average closing sale price of such securities, as quoted on
such exchange, for the ten (10) trading days immediately preceding the date of
conversion; provided, if no sales occurred on one or more of said ten (10) days,
then the price used for any such day shall be the mean between the "bid" and
"asked" price on any such day; and (ii) if the Shares are not traded on such an
exchange at such time, the fair market value of the Shares will be determined by
a third party appraiser.

Right of First Refusal/

Right of Co-Sale:

The parties will have a right of first refusal with respect to any Joint Venture
interests proposed to be transferred by the other party. Before either party may
sell an interest in the Joint Venture, it will give the other party an
opportunity to participate in such sale.

 

II.Additional Terms:

 

Expenses: Each party will pay their own expenses in connection with this
transaction. No Shop:

The parties agree to negotiate in good faith to determine if the Joint Venture
will be appropriate for the parties, provided, however, that either party may
terminate negotiations at any time for any reason.

 

Both parties agree to not negotiate or enter into or continue discussions with
any other person or company or solicit or encourage, directly or indirectly, or
furnish information to any other person or company, with respect to a similar
business arrangement, during the sixty (60) days following the date this letter
is executed.

2

 

 

Non-Binding Terms; Confidentiality: This Term Sheet is not intended to, and
shall not create, or be deemed to create, binding legal obligations of the
parties hereto, other than the obligations of the parties set forth in this
paragraph entitled "Non-Binding Terms." Any other binding legal obligations will
be created only by the execution and delivery of definitive agreements and
further subject to all relevant internal and external approvals. Notwithstanding
the foregoing, the parties shall use best efforts to maintain at all times as
confidential information the fact that you or we have executed this letter, the
terms of this letter and the existence and content of any negotiations between
us except that both parties may inform advisers, counsel, and employees with a
need to know as each party deems necessary. Without prior written consent of the
other party, neither RMC nor ALKM will, and each will direct its representatives
not to make, directly or indirectly, in any public comment, statement or
communication with respect to, otherwise disclose, or to permit the disclosure
of the existence of discussions regarding, a possible transaction between the
parties or any of the terms, conditions or other aspects of the transaction
proposed in this letter. If a party is required by law to make such disclosure,
it must first, to the extent not prohibited by law, provide to the other parties
the content of the proposed disclosure, the reasons that such disclosure is
required by law and the time and place that the disclosure will be made.
Further, any such disclosing party will use its best efforts to assure that all
recipients of such information are aware of and agree to be bound by the terms
of this paragraph.

3

 

 

This Memorandum of Understanding is only a statement of our present intentions
and is not a binding contract, commitment or agreement, except as set forth in
the "Non-Binding Terms" provision. If the parties do not enter into an agreement
with respect to the Joint Venture, the Confidentiality provisions shall remain
in full force and effect and be enforceable by specific performance.

 

AGREED AND ACCEPTED:

 

Ready Made Inc.

 

 

By: /s/ Matthew Marsh

Print Name: Matthew Marsh

Title: CEO – Chief Executive Officer

Date: 10/22/2014

Alkame Holdings

 

 

By: /s/ Robert Eakle

Print Name: Robert Eakle

Title: CEO – Chief Financial Officer

Date: 10/22/2014

 



4

 

 

December 21, 2014

 

LOI - ADDENDUM

 

Matthew Marsh - CEO

Ready Made Corporation

2750 Taylor Avenue

Suite R

Orlando, FL 32801

 

Re: Letter of Intent to acquire all of the Capital Stock of Ready Made
Corporation., by Alkame Holdings, Inc.

 

Dear Mr. Matthew Marsh,

 

This addendum is to serve as a 30 day extension to the existing Letter of
Intent.

 

 

 

Very truly yours,

 

 

/s/ Robert Eakle

By: Robert Eakle, President

 

 

 

AGREED AND ACCEPTED ON BEHALF OF READY MADE CORPORATION:

 

Dated: 12/26/2014







Ready Made Health Inc.

 

 

By: /s/ Matthew Marsh

Matthew Marsh, CEO





 

5

 



 

January 12, 2015

 

BINDING LETTER OF INTENT TO FORM JOIN VENTURE

 

 

This Binding letter of Intent outlines the terms and conditions of the joint
venture to be operated as a limited liability company (the “Joint Venture”)
organized and operated in Florida between Ready Made Inc. (RM), a Florida
corporation and Alkame Holdings (ALKM), a Nevada corporation.

 

This Term Sheet is an expression of intention, until documents in final form are
executed and delivered by the parties. This Binding Letter of Intent is a
statement of our present intentions and is a binding contract and commitment to
complete closing documents as a joint venture on the terms outlined in the
original nonbinding letter of intent. The Confidentiality and provisions shall
remain in full force and effect.

 

 



AGREED AND ACCEPTED:

 

Ready Made Inc.

 

 

By: /s/ Matthew Marsh

Print Name: Matthew Marsh

Title: CEO – Chief Executive Officer

Date: 1/22/2014

Alkame Holdings

 

 

By: /s/ Robert Eakle

Print Name: Robert Eakle

Title: CEO – Chief Financial Officer

Date: 1/22/2014

 

6

 



 

 